             Case 3:20-cv-03179-EMC Document 23 Filed 01/12/21 Page 1 of 2




 1   Yitzchak Zelman, Esq., (Admitted Pro Hac Vice)
     MARCUS & ZELMAN, LLC
 2   701 Cookman Avenue, Suite 300
 3   Asbury Park, New Jersey 07712
     Tel: (732) 695-3282
 4
     Fax: (732) 298-6256
 5   Email: yzelman@marcuszelman.com
 6
     Attorneys for Plaintiff

 7
 8                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
10
11
      BRUCE BEGG, on behalf of himself             C.A. No.: 3:20-cv-03179-EMC
      and all others similarly situated,
12
13
                             Plaintiff                  DISMISSAL ORDER
14
15
      -against-
16
17    THE RESET.COM, LLC,
18
                             Defendant
19
20
21
     IT IS HEREBY ORDERED:
22
23          THAT pursuant to the parties’ January 4, 2021 Notice of Voluntary
24   Dismissal and the supplemental brief of January 11, 2021, the claims of the
25   Plaintiff, Bruce Begg, are dismissed with prejudice, and the claims of the
26   putative class members are dismissed without prejudice; and
27          THAT all parties shall bear their own attorneys’ fees and costs incurred
28
     in this action.



                                             -3-
           Case 3:20-cv-03179-EMC Document 23 Filed 01/12/21 Page 2 of 2




 1   SO ORDERED THIS ____________
                         12th              January
                                  day of _____________, 2021.
 2
 3
 4
                                _____________________________________
 5                              HONORABLE EDWARD M. CHEN
 6
                                UNITED STATES DISTRICT JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                       -4-
